PER CURIAM: *
The Federal Public Defender appointed to represent Nelson Rene Vivero-Ramos has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Vive-ro-Ramos has not filed a response.
*398Because any appeal of Vivero-Ramos’s sentence is moot, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir.2007).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.